Citation Nr: 1701824	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a nerve disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to September 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the North Little Rock, Arkansas Regional Office (RO).  

In the rating decision on appeal the Agency of Original Jurisdiction (AOJ) adjudicated the Veteran's claim received on January 23, 2012 (seeking service connection for "PTSD/depression/nerve disorder/paranoia" and denied service connection for 3 entities identified as: 1.) nerve disorder, 2.) PTSD, to include paranoia, and 3.) depression.  The Board interprets the Veteran's claim (and the AOJ adjudication) as encompassing  unspecified neurological and variously diagnosed psychiatric disabilities.  In light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (essentially that a claim of service connection for a specific psychiatric diagnosis constitutes a claim of service connection for any psychiatric entity diagnosed or shown by the record) the issue pertaining to service connection for psychiatric disability is characterized as stated on the preceding page.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a nerve disorder is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  It is not shown that the Veteran served in combat or was exposed to a stressor event in service corroborated by credible supporting evidence.  

2.  An acquired psychiatric disability is not shown to have been manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and no current psychiatric disability is shown to be etiologically related to his period of active duty service. 


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  A February 2012 RO letter provided the Veteran the notice mandated by the VCAA; it advised him of what was needed to substantiate his claims, what evidentiary development VA would undertake, and what he needed to do.  Regarding PTSD specifically, he was asked to identify the stressor event underlying his claim; he has not responded.  

Regarding VA's duty to assist a claimant, the report of the Veteran's examination for release from active duty is associated with his record; all further service treatment records (STRs) are certified to be unavailable.  The National Personnel Records Center (NPRC) advised the RO in February, 2012 that the records are "fire related" (presumed destroyed in a 1973 fire at that facility).  When, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Veteran has not responded to a request for information which would enable a search for alternate source records pertaining to service.  Likewise, he did not respond to a request for information regarding an alleged stressor event in service underlying any diagnosis of PTSD (and development for evidence corroborating a stressor could not proceed without such information).  

VA has not provided the Veteran an examination with respect to the claim of service connection for a psychiatric disability.  He has not specifically claimed that he had mental health problems during service, and psychiatric evaluation on service separation examination was normal.  There is no competent evidence in the record that suggests that a currently diagnosed psychiatric disability may be related to his service.  While his representative has requested a VA examination in connection with this claim, the representative has not identified a disease, injury, or event in service to which a diagnosed acquired psychiatric disability could be related.  Therefore, the Board finds that even the low threshold standard for when a medical examination or medical opinion is required under 38 C.F.R.  § 3.159(c)(4) is not met, and that an examination in connection with this claim is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No available pertinent evidence that remains outstanding has been identified.  VA's duty to assist is met. 

                                                   Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in service occurred.  
38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

                                   Factual Background and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

On his January 2012 claim for the benefit at issue, the Veteran asserted that "PTSD/depression/nerve disorder/paranoia" was due to his military service (he did not elaborate on the reasons for his belief).  In a March 2013 statement, he asserted that these conditions have disrupted family life over the years.  In the few statements he has given, he has not provided any statements referring to any particular event, injury, or incident during service that may have caused or led to the development of a psychiatric disability (nor has he explained his rationale for relating any current psychiatric disability to service).  

The Veteran's STRs (except for the report of a September 1954 service separation examination) are unavailable and are presumed to have been destroyed in a July 1973 fire at the NPRC.  Psychiatric clinical evaluation on the September 1954 service separation examination was normal. 

The Veteran's DD Form 214 notes he had foreign service in Germany; there is nothing suggesting he served in combat.  In February 2012 the RO sent the Veteran a VA form 21-0781 to complete (identifying a stressor event in service underlying his claim of service connection for PTSD.  He was also asked to complete NA Form 13055 (providing identifying information regarding possible alternate sources for evidence found in service records.  He did not return either form.  

Postservice private treatment records show that in December 2011 the Veteran was noted to be feeling depressed and experiencing bouts of insomnia with diagnoses of nightmares (rule out PTSD), mood disorder (not otherwise specified) and paranoia (not otherwise specified).  January 2012 records show that that the Veteran presented with a history of anxiety.  His chronic problem list included PTSD, and the assessment included anxiety.  October 2012 records note that PTSD was listed under his chronic problems (but include no information regarding the basis for the diagnosis).  

December 2011 VA outpatient records note that the Veteran denied being depressed.  January 2012 records note that the Veteran's spouse had died in November 2011, and that his stepdaughter had reported that he had been paranoid and having nightmares.  Anxiety disorder not otherwise specified and bereavement were diagnosed.  The Veteran reported that his appetite was good, but that his nerves were pretty bad.  He denied use of alcohol, tobacco, or illegal drugs.  He reported that he felt down and experienced crying spells related to the recent death of his wife.  He denied auditory or visual hallucinations and delusions.  He was oriented to time, place, and person, his memory was grossly intact and his concentration was good.  He denied suicidal or homicidal ideation. 

March 2012 VA outpatient records note that the Veteran reported he had been doing "pretty good."  However, his stepdaughter stated that he had some "paranoia" on occasion.  She reported that the previous week he told her that a man walked up behind him while he was at the store and said, "We killed your wife and you're next."  However, when she asked a female clerk in the store, she stated that she did not hear it.  The Veteran had not made similar statements since then.  He stated he stopped taking Buspirone because it made his mouth feel dry and tingling.  He indicated that he did not want to restart it or be on any other medication.  He had been sleeping about eight hours per night.  On mental status examination he denied auditory or visual hallucinations and delusions.  The diagnoses were anxiety disorder (not otherwise specified) and bereavement.  November 2013 and March 2015 outpatient records note negative screens for depression.  

On February 2016 VA examination in connection with a claim for special monthly pension, the diagnoses included cognitive defect. 

When a veteran's STRs are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006).  As was earlier noted, the Veteran's STRs (except for his service separation examination report) are unavailable.  However, missing STRs do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and relating it to his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991).

It is not in dispute that the Veteran now has an acquired psychiatric disorder.  Various diagnoses are shown in his private and VA treatment records since 2011.  There is no evidence (or allegation) that an acquired psychiatric disability was manifested in service; psychiatric evaluation on service separation examination was normal.  Thus, a chronic disability was not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted. 

While psychoses are listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), the Veteran has not alleged any continuous (since service) symptoms of a psychiatric disability since service, and there are no medical records documenting psychiatric symptoms between the Veteran's discharge from service in 1954 and 2011.  Therefore, continuity of symptomatology is not been established, and service connection for a psychiatric disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted. 

What remains for consideration is whether the Veteran's current disability may somehow otherwise be related to his service.  See 38 C.F.R. § 3.303(d).  While the Veteran's treatment records note diagnoses of PTSD, none of the notations are accompanied by an explanation of rationale for the diagnosis (none identifies the stressor and symptoms that supports the diagnosis).  As was discussed above, the Board considered whether an examination is necessary.  However, since the Veteran has not identified a stressor event in service (to which he attributes PTSD), and did not serve in combat, an examination to ascertain whether he has a diagnosis of PTSD related to his service would serve no useful purpose.  Regarding the various psychiatric diagnoses in the record, to include anxiety, paranoia, and cognitive defect, there is nothing in the record that suggests they may somehow be etiologically related to the Veteran's service; no medical provider has so opined for the record.  Notably, neither the Veteran nor his representative has offered a specific plausible theory for relating a current psychiatric disability to the Veteran's service. 

Accordingly, the Board finds that the preponderance of the evidence is against there being a link between any current acquired psychiatric disability and an injury, disease, or event in service, and against the Veteran's claim.   Under these circumstances, the benefit-of-the-doubt standard of proof does not apply; the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for a psychiatric disability is denied. 


REMAND

Regarding the service connection issue remaining on appeal, i.e., for a nerve disability, there has been insufficient development of the record for proper adjudication of the matter.  The Veteran's claim seeks service connection for a "nerve disorder" due to his military service.  He did not provide any additional information clarifying the nature of the "nerve" disability for which service connection is sought (or how any such disability might be related to his service).  His private treatment records note complaints of dizziness, and VA outpatient records note mild neck tremors.  Private treatment records dated in July 2012 also note short term memory loss.  In January 2013 the Veteran reported that he had had two seizures and dizziness.  The vague description of the "nerve" disability for which service connection has been denied could encompass pathology underlying all of the various symptoms noted above.   

Given that the Veteran's STRs are lost, VA's duties to notify and assist the Veteran require that he be afforded opportunity to clarify the nature of the disability for which service connection is sought, and the theory of entitlement under which service connection is sought (followed by any assistance in development of evidence suggested).   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran to clarify the nature of the "nerve" disability he seeks to have service connected, and his theory of entitlement for establishing service connection (i.e., how, he believes, the disability is related to his military service).

2.  Thereafter, the AOJ should undertake all further development indicated (in light of VA's heightened duty to assist), to include assistance securing records and arranging for a VA examination or medical opinion, if warranted. 

3.  Thereafter, the AOJ should review the record, to include all evidence added since the issuance of the statement of the case (SOC) in April 2015, and readjudicate the claim of service connection for a "nerve" disability (addressing the specific disability identified by the Veteran, if any).  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


